DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 23 September 2020.  These drawings are acceptable.

Election/Restrictions
Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 May 2019.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Holding
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0170076 A1 (Dymecki) in view of US 2014/0041066 A1 (Carlson et al.), and US 2014/0031243 A1 (Cai et al.).



Rationale.
Dymecki discloses a method of producing site-specific recombination of DNA in a transgenic non-human mammal at chromosomal regions.  The method makes “use of site-specific recombinases such as Flp recombinase to accomplish in vivo recombination at engineered chromosomal FRT sites, thereby forming the basis of a genetic system to mark cell populations and lineages, as well as to activate, delete, mutate, or rearrange genes in vivo.”  (Emphasis added)
Dymecki, at paragraph [0012] teaches:
[0012] For example, site-specific recombinases may be used to activate expression of a tracer molecule to mark cell lineages. Factors that influence the determination of these cell lineages can be identified by analyzing these marked cells in the genetic background of various mutations, including mutations generated using the second recombinase system. Additionally, having access to two recombinase systems allows for efficient use of the first recombinase to generate a mutation, and the second recombinase to remove any selectable markers used in generating that mutation which, if left in place, would confound interpretation of the study. A second recombinase system is desired which exploits the ability of Flp recombinase to catalyze FRT-specific recombination in a transgenic non-human mammal which can be used alone or to expand the uses of the CrelloxP system.  (Emphasis added)

Dymecki, at paragraph [0049], teach that the lineages may be traced by identifying the presence of these recognition sequences, and that such may be done by in situ hybridization.  The aspect of performing in situ hybridization is deemed to meet the limitations of establishing lineage information or a record of molecular events between cells, where the cells are “intact or undisrupted” (claim 1).  As disclosed therein:
[0049] In a mosaic or a chimeric transgenic non-human mammal, cells that have undergone site-specific recombination between Flp-recognition sequences may contain different numbers of Flp-recognition sequences. In mosaic or chimeric transgenic non-human mammals that have undergone Flp-mediated inversion of a second transgene flanked by Flp-recognition sequences in inverted repeat orientation, cell lineages may be traced by activation (e.g., transcription of the sense strand by a juxtaposed regulatory region) or inactivation (e.g., deletion or separation from a regulatory region) of the second transgene. The second transgene is preferably a histochemical tracing cell lineages, but in situ hybridization of transcripts from the second transgene is a possible method of detecting gene expression. Histochemical markers or reporter genes include alkaline phosphatase, β-galactosidase, choramphenicol acetyltransferase, luciferase, green fluorescent protein, β-glucoronidase, or derivatives thereof (Wasserman and DePamphilis, 1993). For in situ hybridization, radioactive labels may be used, but non-radioactive methods using an enzymatic label as described above and avidin-biotin or digoxygenin-antibody interaction.  (Emphasis added)

The aspect of generating mutations in the chromatin of a cell so to allow for tracing of its lineage is deemed to meet a limitation of claims 1 and 20.  The aspect of using “site-specific recombinases may be used to activate expression of a tracer molecule to mark cell lineages” is also deemed to meet limitations of claim 7.  The aspect of performing in situ hybridization and that the probes can comprise a fluorescent label, is deemed to meet limitations of claims 2, 20, and 22.  The aspect of performing the method so to characterize “lineages” speaks to the cells having undergone one or more cell cycle generations.  Such is deemed to fairly suggest limitations of claims 9 and 10.  Also, the aspect of detecting transcripts via hybridization is also deemed to constitute generation of “a record of molecular events” (claim 1).
The aspect of incorporating a “Flp-recognition sequences” into the chromatin of the cell is deemed to meet a limitation of applicants “genetic scratchpad”.  Dymecki has not been found to teach incorporating “guide sequence that is recognized by a unique guide molecule” which is “a guide RNA” (claim 6); or is cleaved by the “Cas9 nuclease” (claim 8); or that there may be a plurality of different guide sequences (claims 18 and 19).  Similarly, Dymecki has not been found to teach the lengths of the guide molecules (claims 4 and 5).  Dymecki has not been found to teach the inclusion of a “barcode sequence”, much less the length of same (claims 14-17).

Carlson et al., teach alternative means for incorporating modifying sequences into cells.  As seen at paragraph [0047], one can employ guide sequences, e.g., guide RNA, which, once 
[0047] For instance, DiCarlo et al. (Nucl. Acids Res. 41(5) (2013)) reported that the CRISPR-Cas components, Cas9 gene and a designer genome targeting CRISPR guide RNA (gRNA), showed robust and specific RNA-guided endonuclease activity at targeted endogenous genomic loci in yeast. Using constitutive Cas9 expression and a transient gRNA cassette, they showed that targeted double-strand breaks increased homologous recombination rates of single- and double-stranded oligonucleotide donors by 5-fold and 130-fold, respectively. In addition, co-transformation of a gRNA plasmid and a donor DNA in cells constitutively expressing Cas9 resulted in near 100% donor DNA recombination frequency. (Emphaasis added)

Carlson et al., at paragraph [0048], teach:
[0048] And Cong et al. reported that CRISPR systems and associated Cas9 nucleases could be directed by short RNAs to induce precise cleavage at endogenous genomic loci in human and mouse cells. Cas9 were also converted into a nicking enzyme to facilitate homology-directed repair with minimal mutagenic activity. Finally, multiple guide sequences were capable of being encoded into a single CRISPR array to enable simultaneous editing of several sites within the mammalian genome, demonstrating easy programmability and wide applicability of the CRISPR technology.  (Emphasis added)

The aspect of using guide sequences (Cas9 gene) is deemed to meet the limitation of “guide molecule”, and the aspect of using CRISPR guide RNA (gRNA)” which is in turn acted upon by the Cas9 nuclease, is deemed to fairly meet limitations of claims 3-8.  The aspect of just how long the length of the guide sequence can be is deemed to constitute an obvious design choice for as seen in paragraph [0047], one is employing a “Cas9 gene and a designer genome targeting CRISPR guide RNA”.  
The aspect of one employing “multiple guide sequences” which in turn “enable simultaneous editing of several sites within the mammalian genome” are deemed to fairly suggest the use of any desired number of different guide sequences, and that the selection of just how many different guide sequences that one wishes to employ is simply a matter of an obvious design choice.  Given such, the above showing is deemed to meet limitations of claims 17-19.
Carlson et al., have not been found to teach incorporating a molecular barcode, or the use of different fluorescent labels.

Cai et al., in their abstract, teach:
Methods and systems are provided for creating molecular barcodes or indicia for cellular constituents within single cells and for resolving such barcodes or indicia with super-resolution technologies such as super-resolution microscopy. By this approach, numerous molecular species that can be measured simultaneously in single cells. It has been demonstrated that multiple mRNA transcripts can be labeled with a spatially ordered sequence of fluorophores, and that barcodes can be resolved. In addition, alternative splicing events can be characterized by identifying and quantifying mRNA isoforms in an individual cell.

Cai et al., in paragraph [0007], teach:
[0007] In various embodiments, the invention teaches a method for characterizing one or more mRNA isoforms in a single cell, including: (i) creating a molecular barcode for each of said one or more mRNA isoforms in the cell, comprising: (a) providing two or more sets of two or more fluorophore-labeled oligonucleotide probes, wherein each set of probes are configured to hybridize with a specific region of one or more mRNA isoforms; and (b) hybridizing, within said cell, a quantity of said one or more mRNA isoforms with a quantity of said probes specific thereto, wherein each mRNA isoform that is hybridized with said fluorophore-labeled oligonucleotide probes emits two or more distinct signals, so as to create the molecular barcode; and (ii) resolving the molecular barcode, comprising resolving the signals emitted from the fluorophore-labeled oligonucleotide probes associated with each of said mRNA isoforms, using super resolution technology, wherein each emitted signal is a component of the barcode associated with said mRNA isoform, and wherein each mRNA isoform is associated with a distinct barcode, such that each mRNA isoform can be characterized. In certain embodiments, centroid fitting is used to determine spatial ordering of the fluorophore-labeled oligonucleotide probes. In some embodiments, the method includes quantifying one or more mRNA isoforms contained in a single cell, by counting the number of times each distinct barcode is detected. In some embodiments, each of the two or more sets of probes includes four or more fluorophore-labeled oligonucleotides. In some embodiments, the mRNA isoform is correlated with a gene associated with neuronal patterning or tumorigenesis. In some embodiments, the method further includes compressing the cell. In some embodiments, the method includes selecting said two or more sets of fluorophore-labeled oligonucleotide probes based upon a characteristic of said one or more mRNA isoforms, wherein said characteristic is selected from the group consisting of sequence, size, abundance level, activity level, two-dimensional structure, three-dimensional structure, and a combination thereof. In some embodiments, the cell is selected from the group consisting of a protist, a fungus, a plant cell, an animal cell, a mammalian cell, a mouse cell, a human cell, a cancer cell, a blood cell, a lymphocyte, an erythrocyte, a white blood cell, an epithelial cell, a pituitary cell, a gut or respiratory tract cell, a gland cell, a thyroid gland cell, a parathyroid gland cell, a adrenal gland cell, a muscle cell, a ciliated cell, an embryonic cell, a sensory transducer cell, a neuron, a glial cell, a lens cell, a kidney cell, a pigment cell, and a pancreatic cell. In some embodiments, the fluorophore is selected from the group consisting of fluorescein, rhodamine, Alexa Fluors, DyLight fluors, ATTO Dyes, and any analogs or derivatives thereof. In some embodiments, the super resolution technology is selected from the group consisting of Stimulated Emission Depletion microscopy (STEDM), Ground State Depletion microscopy (GSDM), Spatially Structured Illumination microscopy (SSIM), Photo-Activated Localization Microscopy (PALM), Fluorescence-PALM (FPALM), Stochastical Optical Reconstruction Microscopy (STORM), Fluorescence Imaging with One-Nanometer Accuracy (FIONA), and combinations thereof.  (Emphasis added)

Cai et al., teach of the variety of lengths of barcode sequences.  As seen at paragraph [0073]:
Creating Molecular Barcodes/Indicia 

[0073] As described above, an important aspect of creating a molecular barcode is the selection and creation of the probes that specifically recognize a target cellular constituent. As illustrated above, when the target cellular constituent is an mRNA transcript, the probes that are used to recognize and bind to the mRNA transcript are oligonucleotides, or "oligos." In some embodiments, the oligo probes are 10-mers or longer. In some embodiments, the oligo probes are 15-mers or longer. In some embodiments, the oligos are 20-mers or longer; 25-mers or longer; 30-mers or longer; 40-mers or longer; 50-mers or longer; 70-mers or longer; 100-mers or longer; 150-mers or longer; 200-mers or longer; 250-mers or longer; 300-mers or longer; 500-mers or longer; or 1,000-mers or longer.  (Emphasis added)

Cai et al., at paragraphs [0083] – [0086], teach:
[0083] It will be understood by one of skill in the art that indicia corresponding to longer, larger or more complex cellular constituents require more sophisticated combination of probes. For example, probes of longer oligonucleotides or more probes are needed to recognize and distinguish mRNA transcripts bearing similar sequences.

[0084] It will be understood by one of skill in the art that the current methods and systems can be applied to a combination of cellular constituents. For example, DNA, RNA and protein can be labeled and analyzed in one single experiment. 

[0085] One of skill in the art would also understand that length or size of probes will vary, depending on the target cellular constituents and purposes of the analysis. 



Cai et al., in paragraphs [0088] and [0089] teach:
[0088] In some embodiments, labels of the present invention comprise one or more fluorescent dyes, including but not limited to fluorescein, rhodamine, Alexa Fluors, DyLight fluors, ATTO Dyes, or any analogs or derivatives thereof. 

[0089] In some embodiments, labels of the present invention include but are not limited to fluorescein and chemical derivatives of fluorescein; Eosin; Carboxyfluorescein; Fluorescein isothiocyanate (FITC); Fluorescein amidite (FAM); Erythrosine; Rose Bengal; fluorescein secreted from the bacterium Pseudomonas aeruginosa; Methylene blue; Laser dyes; Rhodamine dyes (e.g., Rhodamine, Rhodamine 6G, Rhodamine B, Rhodamine 123, Auramine O, Sulforhodamine 101, Sulforhodamine B, and Texas Red). 


The above showing is deemed to fairly suggest limitations of claims 2, 14-16, and 20-24.
In view of the above showing, it would have been obvious to one of ordinary skill in the art to have modified the method of Dymecki whereby one is not only detecting the presence of guide sequences, but that one can generate changes in target site of a cell’s chromatin by using a guide RNA that is recognized by Cas9 nuclease, and which would cleave the hybridized complex, therein creating a change in the target site.  It would also have been obvious to said ordinary artisan o have also incorporated the use of a barcode sequence into the target site for by doing such, one can have a plurality of different target sites, and that each can be cleaved as desired, and be detected by way of the combination of fluorescent signals.
In view of the well-developed state of the art, the detailed guidance provide, and the great interest in being able to trace lineages of cells and molecular events that occur therein, said 
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0170076 A1 (Dymecki) in view of US 2014/0041066 A1 (Carlson et al.), and US 2014/0031243 A1 (Cai et al.).

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bradley L. Sisson/Primary Examiner, Art Unit 1634